DETAILED ACTION
	In view of the Appeal Brief filed on 11/90/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing at the bottom of this action.  
/Vivek Srivastava/




Status of Claims:

	This action is in response to application filed on 11/9/2020.
Claims 21-40 have been examined and are pending with this action.   




Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 21- 24, 26-38 & 40 are rejected under pre-AIA  35 U.S.C. 103 as being un-patentable over Young et al. (US 2011/0126119 A1) in view of Salowey (US 2009/0258649 A1) 


Regarding claims 21, Young teaches a method comprising: 
receiving, with a computer system, context-based values for a mobile device from at least one context-based data source  (Paragraph 0047 & 0086 teaches Data is received at context determination component 120, and based upon the context of operation of user device 110, information is accordingly presented on presentation component 140 & receiving the velocity context value from the motion sensing source), the context-based values for the mobile device including a value indicative of a spatial position of the mobile device (Paragraph 0056 Data can be sourced from a plurality of sensors and input components associated with a determination, with a single determination involving monitoring a myriad of variables such as velocity of a user device 110 & there can be a wide range of parameters affecting presentation of information to be determined, e.g., font size, font color, position on presentation device 140, information to be displayed);
(Paragraph 0057 teaches employing rules to affect context based setting on the device), wherein:
sending, with the computer system, instructions to enforce the network policy at the mobile device and at the network infrastructure (Paragraph 0088 teaches context determination component 120 can send configuration data to a monitoring component thereby affecting operation of the monitoring component & Fig. 11 teaches controlling presentation of device based on determined context and presentation parameters, thus enforcing the policy; Fig. 1 teaches how these components interact with each other to send configuration value), wherein:
at least some of the instructions control aspects of the software or hardware operations of the mobile device, and at least some of the instructions control aspects of the operations of the network infrastructure (Paragraph 0075 teaches rules configured in accordance with network in which the device operates; based on hospital network the device information received from that network is displayed in red, thus controlling the hardware and software operations)

Young does not explicitly teaches enablement and disablement of operation.
Salowey however teaches the network policy indicates enablement or disablement of software or hardware operations of the mobile device and the network policy indicates enablement or disablement of operations of network infrastructure (Paragraph 0020 teaches the location of the device is determined and based on the location determination is made which communication interface should be enabled or disabled; for example when the device moves to rural area, the location is determined and communicated to central authority which disables the Wi-Fi interface;  basically here depending on the location context of the device the operation feature of device (communication interface) is enabled or disabled, by enabling or disabling the network infrastructure is being changes (managed) that provides communication between network infrastructure and the device; also see paragraph 0022-0023 that teaches control logic that receives the policy from central authority to perform the configurations)  and
the network infrastructure supports operations of the mobile device in a communications network (Paragraph 0027 teaches the multi-mode device 202 suitably comprises a plurality of wireless interfaces corresponding to a plurality of different network infrastructures and/or protocols.)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the Salowey teaching into the teachings of Young.  One would be motivated to do so to automatically control radio interfaces of devices based on geographic location of the device.  (See, Abstract).

Claim 40 is rejected based on claim 21 rejection as it claims same limitations with different preamble.


Regarding claim 22, the combination of Young and Salowey teaches the method of claim 21, wherein at least some of the instructions control aspects of the software or hardware operations of the mobile device by at least one of the following: 
 disablement of a WiFi connection (Paragraph 0020 teaches the location of the device is determined and based on the location determination is made which communication interface should be enabled or disabled; for example when the device moves to rural area, the location is determined and communicated to central authority which disables the Wi-Fi interface).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the Salowey teaching into the teachings of Young.  One would be motivated to do so to automatically control radio interfaces of devices based on geographic location of the device.  (See, Abstract).

Regarding claim 23, the combination of Young and Salowey teaches the method of claim 21, wherein at least some of the instructions control aspects of the operations of the network infrastructure by at least one of the following: 
 enablement of a network access control setting, (Paragraph 0020 teaches basically here depending on the location context of the device the operation feature of device (communication interface) is enabled or disabled, by enabling or disabling the network infrastructure is being changes (managed) that provides communication between network infrastructure and the device).


Regarding claim 24, the combination of Young and Salowey teaches the method of claim 21, wherein at least some of the instructions control aspects of the software or hardware operations of the mobile device by at least four of the following: 
enablement of wireless networks, enablement of a camera, enablement of Bluetooth, enablement of security settings  (Paragraph 0020 & 0205 teaches basically here depending on the location context of the device the operation feature of device (communication interface) is enabled or disabled & The computer 1902 is operable to communicate with any wireless devices or entities operatively disposed in wireless communication, e.g., a printer, scanner, desktop and/or portable computer, portable data assistant, communications satellite, any piece of equipment or location associated with a wirelessly detectable tag (e.g., a kiosk, news stand, restroom), and telephone. This includes at least Wi-Fi and Bluetooth.TM.).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the Salowey teaching into the teachings of Young. One would be motivated to do so to automatically control radio interfaces of devices based on geographic location of the device.  (See, Abstract).

Regarding claim 26, the combination of Young and Salowey teaches the method of claim 21, wherein the context-based values for the mobile device further include another value indicative of a velocity of the mobile device (Paragraph 0056 Data can be sourced from a plurality of sensors and input components associated with a determination, with a single determination involving monitoring a myriad of variables such as velocity of a user device 110).

Regarding claim 27, the combination of Young and Salowey teaches the method of claim 21, wherein at least some of the context-based values are indicative of at least one of proximity of other computing devices to the mobile device, presence of other wireless signals, network traffic, parameters measured by local or remote sensors, user credentials, or unique user or signal inputs to the mobile device (Paragraph 0113 a user can establish a rule that can require a trustworthy flag and/or certificate to allow automatic monitoring of information in certain situations whereas, other resources in accordance with some aspects may not require such security credentials).

Regarding claim 28, the combination of Young and Salowey teaches the method of claim 21, wherein sending the instructions includes sending endpoint configuration values for the network policy to an endpoint policy management unit to enforce the network policy at the mobile device (Paragraph 0075 teaches rules configured in accordance with network in which the device operates; based on hospital network the device information received from that network is displayed in red, thus controlling the hardware and software operations).

Regarding claim 29, the combination of Young and Salowey teaches the method of claim 28, wherein the endpoint policy management unit sends the instructions corresponding to the network policy to a mobile-device control unit that controls the enablement or disablement of software or hardware operations of the mobile device (Paragraph 0020 teaches the location of the device is determined and based on the location determination is made which communication interface should be enabled or disabled; for example when the device moves to rural area, the location is determined and communicated to central authority which disables the Wi-Fi interface;  basically here depending on the location context of the device the operation feature of device (communication interface) is enabled or disabled, by enabling or disabling the network infrastructure is being changes (managed) that provides communication between network infrastructure and the device; also see paragraph 0022-0023 that teaches control logic that receives the policy from central authority to perform the configurations).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the Salowey teaching into the teachings of Young. One would be motivated to do so to automatically control radio interfaces of devices based on geographic location of the device.  (See, Abstract).


Regarding claim 30, the combination of Young and Salowey teaches the method of claim 29, wherein the endpoint policy management unit is external to the mobile device and the mobile-device control unit is included in the mobile device (Paragraph 0020 teaches the location of the device is determined and based on the location determination is made which communication interface should be enabled or disabled; for example when the device moves to rural area, the location is determined and communicated to central authority which disables the Wi-Fi interface;  basically here depending on the location context of the device the operation feature of device (communication interface) is enabled or disabled, by enabling or disabling the network infrastructure is being changes (managed) that provides communication between network infrastructure and the device; also see paragraph 0022-0023 that teaches control logic that receives the policy from central authority to perform the configurations).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the Salowey teaching into the teachings of Young. One would be motivated to do so to automatically control radio interfaces of devices based on geographic location of the device.  (See, Abstract).

Regarding claim 31, the combination of Young and Salowey teaches the method of claim 21, wherein sending the instructions to enforce the network policy at the network infrastructure includes sending network-infrastructure configuration values for the network policy to a network-infrastructure policy management unit to enforce the network policy at the network infrastructure (Paragraph 0027 teaches the multi-mode device 202 suitably comprises a plurality of wireless interfaces corresponding to a plurality of different network infrastructures and/or protocols.)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the Salowey teaching into the teachings of Young. One would be 

Regarding claim 32, the combination of Young and Salowey teaches the method of claim 21, wherein the at least one context-based data source includes at least one performance measurement device within the mobile device or within the network infrastructure that supports the operations of the mobile device (Paragraph 0027 teaches the multi-mode device 202 suitably comprises a plurality of wireless interfaces corresponding to a plurality of different network infrastructures and/or protocols.)
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the Salowey teaching into the teachings of Young. One would be motivated to do so to automatically control radio interfaces of devices based on geographic location of the device.  (See, Abstract).

Regarding claim 33, the combination of Young and Salowey teaches the method of claim 21, further comprising:
automatically revising the network policy based on other received context-based values (Paragraph 0057 teaches adjusting (revising) the rules using different techniques).

Regarding claim 34, the combination of Young and Salowey teaches the method of claim 21, further comprising:
(paragraph 0008 & Fig 5. enabling or disabling an element) can be dynamically responsive to a determined context such as location).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the Salowey teaching into the teachings of young. One would be motivated to do so to automatically control radio interfaces of devices based on geographic location of the device.  (See, Abstract).

Regarding claim 35, the combination of Young and Salowey teaches the method of claim 21, further comprising: steps for enforcing the network policy (Paragraph 0020 teaches the location of the device is determined and based on the location determination is made which communication interface should be enabled or disabled; for example when the device moves to rural area, the location is determined and communicated to central authority which disables the Wi-Fi___33 interface;  basically here depending on the location context of the device the operation feature of device (communication interface) is enabled or disabled, by enabling or disabling the network infrastructure is being changes (managed) that provides communication between network infrastructure and the device; also see paragraph 0022-0023 that teaches control logic that receives the policy from central authority to perform the configurations) .
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the Salowey teaching into the teachings of Young.  One would be motivated to do so to automatically control radio interfaces of devices based on geographic location of the device.  (See, Abstract)

Regarding claim 36, the combination of Young and Salowey teaches the method of claim 21, wherein:
the context-based values include state variables defined within an enterprise (Paragraph 0056 Data can be sourced from a plurality of sensors and input components associated with a determination, with a single determination involving monitoring a myriad of variables such as velocity of a user device 110 & there can be a wide range of parameters affecting presentation of information to be determined, e.g., font size, font color, position on presentation device 140, information to be displayed);

Regarding claim 37, the combination of Young and Salowey teaches the method of claim 21, wherein:
using the context-based values is performed by means for giving system administrators a centralized platform for the management of groups of mobile devices  (Paragraph 0075 teaches “rules” of notification can be employed by the information importance component, where the “rules” can be configured in accordance with a network in which the user device operates; here the rule that is applied to display information based on the location of device is configured according to the network where the user device is operating;  the example over here is that device is in hospital network which is infrastructure that supports operations of the mobile device in the communication (it supports communication of sending the notification); the network policy value is that network is configured to display information using different colors based on the context value of the mobile device (location of device)).
Regarding claim 38, the combination of Young and Salowey teaches the method of claim 21, wherein:
using the context-based values comprises accessing a dynamic policy function that relates the context-based values to an enablement or disablement status for one or more hardware or software elements at the mobile device and the network policy is selected based on both position and velocity of the mobile device (Paragraph 0020 teaches the location of the device is determined and based on the location determination is made which communication interface should be enabled or disabled; for example when the device moves to rural area, the location is determined and communicated to central authority which disables the Wi-Fi___33 interface;  basically here depending on the location context of the device the operation feature of device (communication interface) is enabled or disabled, by enabling or disabling the network infrastructure is being changes (managed) that provides communication between network infrastructure and the device; also see paragraph 0022-0023 that teaches control logic that receives the policy from central authority to perform the configurations) .
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the Salowey teaching into the teachings of Young.  One would be motivated to do so to automatically control radio interfaces of devices based on geographic location of the device.  (See, Abstract)


	


Young et al. (US 2011/0126119 A1) in view of Salowey (US 2009/0258649 A1) and in further view of Dare et al (US 2012/036245 A1).


Regarding claim 25, the combination of Young and Salowey teaches the method of claim 21 (Paragraph 0047 & 0086 teaches Data is received at context determination component 120, and based upon the context of operation of user device 110, information is accordingly presented on presentation component 140 & receiving the velocity context value from the motion sensing source),
Modified Young does not explicitly teaches enablement and disablement of settings of entities. 
Dare however discloses wherein at least some of the instructions control aspects of the operations of the network infrastructure by at least four of the following: 
 enablement of a network access setting, enablement of a network access control setting, enablement of a proxy setting, enablement of an authentication requirement (Paragraph 0074, 0133, 0139 & 0162 & teaches he settings can include one or more of a VPN setting, a location services setting, an application repository control setting or a firmware setting  &  The configuration settings may include one or more policies, and the policies can define one or more actions to be executed in response to a detected event & logging a user out of a portable computing device, resetting a portable computing device to one or more default settings; adding a user to a portable computing device; removing a user from a portable computing device; or ringing a portable computing device &  the policy can be the VPN policy, and the action may include the implementation of one or more VPN settings, while in another embodiment, the policy can be the proxy policy, and the action may include the enablement of a proxy.).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the modified Salowey teaching into the teachings of Dare. One would be motivated to do so to manage services portal  (See, 0146).



Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form (all independent claims) including all of the limitations of the base claim and any intervening claims.

Conclusion
For reasons above claims 21-40 are rejected and remain pending.
Any inquiry concerning this communication or earlier communications from examiner should be directed to SIBTE H BUKHARI whose telephone number is (571)270-7122.   Examiner can normally be reached on M-F 9:00 - 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on (571) 272-7304571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 
/SIBTE H BUKHARI/Examiner, Art Unit 2449